Citation Nr: 0119742	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  94-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 4 to October 
13, 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The veteran testified at a May 1995 
RO hearing.  Although the veteran requested a Board hearing 
at the Central Office, he failed to appear for the hearing 
scheduled on September 8, 1997 and did not request a 
postponement.  Therefore, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2000). 

This case was previously before the Board in July 1996, when 
it was reopened and remanded to the RO for additional 
development.  Upon completion of development, the case was 
returned to the Board for further consideration.  After 
expiration of the 90-day period following notification that 
the appellate record had been transferred and his appeal had 
been certified to the Board for review, the Board notes that 
the veteran submitted additional medical evidence in support 
of his claim in early October 1997, showing treatment records 
from Medical Associates dated from September 1969 to November 
1975.  A waiver of his right to have the RO consider the 
evidence accompanied his submission.  The Board notes that 
the evidence was not generated until September 1997 after the 
90-day period expired and that the evidence was submitted at 
the veteran's request.  Thus, the Board finds that there was 
good cause for delay and the case need not be remanded for 
consideration by the RO and a supplemental statement of the 
case.  38 C.F.R. § 20.1304(b) (2000).

In an October 1997 decision, the BVA denied service 
connection for a back disorder, to include aggravation of a 
pre-existing condition.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC or the Court).  In a March 2000 single-judge Opinion 
and Order, the Court vacated the October 1997 BVA decision, 
and remanded the matter to the Board for action consistent 
with the Court's opinion.


FINDINGS OF FACT

1.  Spina bifida occulta and spondylolysis are congenital or 
developmental disorders and by their very nature pre-existed 
military service.

2.  The veteran had no significant injury or trauma to the 
low back during service and characterized his complaints and 
symptoms in service as having been present continually prior 
to his entrance into service. 

3.  Physicians in service made no findings of any acquired 
low back pathology, to include an unstable back, scoliosis, 
sclerosis due to stress, or strain or sprain that did not 
clearly and patently exist prior to service or manifest more 
than acute symptomatology during service.  

4.  The only low back disability currently identified, now 
many years after service, pertains to lumbosacral disc and 
degenerative disease.  

5.  There is no competent medical evidence of a nexus between 
the veteran's current lumbosacral disc and degenerative 
disease, which was first shown several years after service, 
and any incident of active service or any low back ailment 
noted during service.  


CONCLUSIONS OF LAW

1.  The veteran clearly and unmistakably had a low back 
disorder prior to service identified as sprain or strain, or 
unstable back, and the presumption of soundness on entrance 
into service is rebutted;  the aforementioned conditions were 
not aggravated during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).

2.  Lumbosacral disc pathology and degenerative disease were  
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In June 1968, the veteran filed his first claim for service 
connection for scoliosis of his low back at L5- S1.  

The veteran's July 1967 enlistment examination report 
revealed normal clinical findings for the bones, joints, 
spine and extremities.  However, in the medical history 
section of that examination report, the veteran had checked 
"yes" for having had or having swollen or painful joints and 
leg cramps and indicated that he worked in construction.  The 
veteran wrote that his "hip gives out when [he] run hard or 
do strainuous (sic) work."  The examiner noted that several 
years ago the veteran's right hip swelled, that he had never 
had any injury, and that a couple of weeks earlier his hip 
had begun swelling again after the veteran started a 
construction job.  Although the enlistment examination did 
not denote a problem with his low back, service medical 
records show that the veteran was seen on August 21, 1967 for 
complaints of pain in his left hip and that the veteran 
reported that he had injured his hip in a tractor accident 
four years earlier.  The assessment was an old injury with 
complaints of pain in hip, rule out old fracture.  A hip X-
ray showed no bone disease or pathology.  The next day the 
veteran was seen for complaints of left neck, shoulder and 
right low back pain with tenderness in both areas.  The 
veteran reiterated that he had had an accident four years 
earlier and had had trouble since then.  On examination, 
there were no radicular signs and he was given a provisional 
diagnosis of cervical myositis with lumbosacral sprain.  A 
lumbosacral X-ray revealed lordosis of the spine with 
sclerotic changes in the lamina of L5 and of the facet at L5-
S1 due to repeated stress.  The impression was cervical and 
lumbar strain and the veteran was to return later for an 
oblique radiologic view.  Two days later the veteran 
complained of neck pain, which had existed prior to 
enlistment (EPTE) and he was place on light duty until he 
could be seen at the naval hospital.  On August 30, 1967, 
upon his return from the naval hospital with a diagnosis of 
cervical and lumbar sprain, the veteran was placed on light 
duty.  X-rays taken at a follow-up visit the next day 
revealed a normal cervical spine and sclerosis of the 
superior border of the first sacral vertebra probably due to 
stress.  On September 13, 1967, the veteran was admitted to 
the dispensary ward complaining of low back pain of four 
years duration with apparently recurrent injuries of varying 
degrees over that period.  The veteran was place on bed rest 
with a bed board and treated with diathermy and analgesics 
for a week.  The impression was non-specific chronic back 
strain.  X-rays showed transitional L5 vertebra on AP view 
with spondylolysis present and spondylolysis was suspected at 
L4-L5, but lateral and oblique views did not really show it.  
Because of a history of injury four years before enlistment 
and repeated trouble since then "and the lower extremity 
differential and decreased patellar reflex on the left, it 
would probably be best for the Marines...to separate on EPTE 
condition of unstable lumbosacral spine, EPTE"  The examiner 
noted that "this (the foregoing) goes along with L4-5 disc 
space abnormality"  The veteran was discharged on September 
20, 1967 and placed on light duty.  At a follow-up visit two 
days later, the veteran complained of back pain and the 
impression of unstable lumbosacral spine, EPTE was continued.  

On October 3, 1967, the veteran appeared before the Medical 
Board, which found him unfit for duty based on a diagnosis of 
unstable lumbosacral spine, EPTE.  According to the veteran's 
own statement, accepted by the Medical Board, he had injured 
his back falling from a tractor four years earlier and had 
had frequent episodes of low back pain since then.  The 
veteran stated that he reported this condition to the 
recruiter but did not mark it on the SF-89 nor mention it 
during initial screening.  While on active duty, the veteran 
reported to sick call complaining of low back pain and was 
treated on the ward with bed rest on two separate occasions.  
The report noted that the veteran was seen for an orthopedic 
consult at the naval hospital and recommended for separation 
from service.  On physical examination, the veteran had 
tenderness in the left lower back and positive straight-leg 
raising bilaterally.  There was a slight decrease in deep 
tendon reflexes from the left patellar reflex and an X-ray 
revealed slight scoliosis of the superior border of the first 
sacral vertebra consistent with stress.  The Medical Board 
opined that the veteran did not meet the minimum standards 
for enlistment, that he had no unfitting physical disability 
that was incurred or aggravated by active service, and that 
the veteran should be discharged.  On October 5, 1967, the 
veteran was release to duty for separation.

At a September 1968 VA examination, the veteran reiterated 
his history of a pre-service injury.  On examination, there 
was normal spinal contour and no hypertrophy, atrophy, 
spasticity, or tenderness to pressure.  Lateral motion 
bilaterally, hyperextension, flexion and all types of leg 
motion in the supine position were full on range of motion 
testing, but he complained of aching in various portions of 
the lower back.  There was a 1-inch atrophy of the left 
thigh.  Reflexes were equal and active.  X-rays revealed some 
exaggeration of the lordotic curve with minimal spinal bifida 
occulta noted at S1.  The vertebral bodies, interspace and 
pedicles appeared normal and the pars interarticularis were 
intact at L5-S1.  The bony pelvis and sacroiliac joints were 
also normal.  No orthopedic condition was found.

In an October 1968 rating decision, the RO denied service 
connection for a back condition as not shown by the most 
recent examination, adding the veteran's pre-service back 
condition was not shown to have been aggravated by service.

The veteran was admitted to a private hospital, Northwest 
General Hospital, in July 1971, complaining of low back pain 
and right neck and shoulder discomfort.  The veteran 
indicated that he had fallen from a hayloft in childhood and 
had experienced later difficulties.  At a neurological 
consultation by A. K., M.D., the veteran also reported that 
early in boot camp, he had suffered severe discomfort when he 
lifted a foot locker and that in 1969 he had an exacerbation 
of this also with lifting.  On examination, he had moderate 
left and no right paravertebral lumbar muscle spasm and was 
able to touch his toes and bend over to 90 degrees.  Low back 
movements and straight-leg raising were all free and 
unrestricted without discomfort.  By history and examination, 
Dr. A. K. found no indication of neuropathy or disc 
herniation or the like.  He opined that the veteran had a 
chronic low back disrangement and a chronic neck disrangement 
with muscle spasm secondary to this and pain secondary to the 
muscle spasm, without implication of any nerve roots or nerve 
per se.  The discharge summary noted that dorsal spine X-rays 
were normal and cervical spine X-rays revealed straightening 
of the normal lordotic curve.  Lumbar spine and standing 
pelvis X-rays revealed the presence of spina bifida occulta 
at S1 and right leg shortness of 3/8 of an inch, which was 
treated with a heel lift.  Spondylolysis existed at L5-S1 
with early disc space thinning.  The discharge diagnoses were 
cervical myositis, spina bifida occulta at S1 and lumbar 
spondylolysis.

In a November 1971 rating decision, the RO determined that no 
new and material evidence had been presented, which would 
establish any back or neck disorder as being caused by or 
aggravated by the veteran's brief period of service.
At a January 1973 RO hearing, the veteran testified that he 
had injured his back as a child in a fall, but that he had 
had no further back trouble until he entered service.  He 
noted that his hayloft/tractor accident happened in either 
the sixth or eighth grade, but, in either case, it required 
no medical attention.  The veteran contended that there had 
been the one incident prior to service, that the intense 
physical training brought on his low back pain, and that the 
frequency of treatment for his back during service shows that 
his back disorder had been aggravated by service.  He could 
not recall a particular incident of back trauma in service 
but indicated that his back disorder had affected his post-
service employment.  

In a February 1973 decision, the Board affirmed the November 
1971 RO decision, noting that the veteran was medically 
discharged from service with slight vertebral changes, which 
accounted for spinal instability and rendered the veteran 
unfit for further duty.  The Board indicated that the 
veteran's most recent back disability picture included both 
spina bifida occulta and spondylolysis, which are both viewed 
as congenital or developmental in nature and, therefore, not 
statutorily compensable.  The Board added that there was no 
recorded incident in service showing an unnatural increase in 
the severity of the veteran's back defect nor a confirmed 
finding of other than a congenital abnormality; under such 
circumstances, his back pathology could not be etiologically 
associated with active duty.

In early 1975, the veteran and various high school teachers 
and principals submitted statements indicating that the 
veteran had no limitations, which would have prevented him 
from participating fully in any physical or athletic 
activity, and that he had engaged in weight training, 
basketball, wrestling, swimming, track and field, soccer, 
volleyball, badminton and softball while in high school.

A May 1975 RO decision stated that a claim for service 
condition for a back condition had previously been denied and 
determined that the above statements were not sufficient to 
warrant any change.

A May 1977 statement from H. F. S., M.D., indicated that 
there was no evidence in his records of any physical injury 
to the veteran's back or hip from 1963 through 1967.

In an August 1977 decision, the RO affirmed its earlier 
decisions and determined that Dr. H. F. S.'s statement was 
insufficient to reopen the claim for service connection or 
aggravation of a claimed back condition.

In December 1992, the veteran sought to reopen his claim for 
service connection for a back disorder by submitting 
statements from two private physicians, T. O. O., M.D., and 
K. F. K., M.D.  The October and November 1989 statements from 
Dr. T.O.O., who indicated that there was some minimal 
limitation in extension of the low back and that straight-leg 
raising elicited some pain at about 70 degrees on the right 
and negative on the left.  No motor or sensory loss was seen 
and deep tendon reflexes were present and symmetrical.  A 
computed tomography (CT) scan revealed central disc bulging 
and calcification at the L4-L5 level with bulging prominent 
towards the right side and beginning facet changes.  The 
impression was old and new disc herniation at L4-L5 slightly 
more towards the right side with degenerative changes at L4-
L5.  A magnetic resonance imaging (MRI) study was done and 
confirmed a central disc herniation at L4-L5 slightly towards 
the right side.  The June 1991 statement from Dr. K. F. K. 
indicated that the veteran had had problems with low back 
pain starting in early or mid 1989, when he fell off a ladder 
at work.  In September 1989, the veteran twisted his back to 
slam a fire door and felt a severe pain in his back radiating 
down the right leg.  The veteran self-treated himself with 
bed rest for about 4 or 5 months, pain pills, weight 
reduction and some William's type exercises and his condition 
gradually improved.  Dr. K. F. K also noted that the veteran 
rolled his truck over three times in a motor vehicle accident 
(MVA) in September 1990.  On examination, the veteran stood 
with a straight spine without list or scoliosis.  Bending and 
twisting to the right seemed to increase symptoms into the 
right sacroiliac areas.  Straight-leg raising on the right 
was mildly positive at 55 degrees with an equivocal 
Lasegue's.  The veteran reported some mild right paraspinal 
muscle pain.  The impression was herniated nucleus pulposus, 
central and to the right at L4-L5 with possible, mild right 
L5-S1 radiculopathy.  

In a January 1993 decision, the RO affirmed its earlier 
decisions and determined that the private physicians' 
statements were insufficient to reopen the claim for service 
connection or aggravation of a claimed back condition as they 
related to treatment in 1989 an 1991 and failed to show that 
a back disorder was incurred in or aggravated by the 
veteran's service.  In an accompanying letter to the veteran, 
the RO informed the veteran of what would constitute new and 
material evidence.

In September 1993, the veteran sought to reopen his claim, 
contending that there was no pre-existing injury and that he 
sustained a back injury during basic training in hand-to-hand 
combat, when he was thrown to the ground very hard creating a 
very sharp pain.  Enclosed was a May 1993 comrade statement 
from W. T. S., who indicated that he was in basic training 
with the veteran and that in September 1967 he threw the 
veteran to the ground several times while engaged in hand-to-
hand combat training and that it was obvious that the veteran 
was in real pain.

In a September 1993 decision, the subject of this appeal, the 
RO indicated that Mr. W. T. S.'s statement was new since it 
had not previously been considered; however, it was 
determined to be immaterial in establishing that a back 
disorder was either incurred in or aggravated by military 
service and the claim was not reopened.

At a May 1995 RO hearing, the veteran testified that the 
information in his service medical records referring to 
episodes of low back pain since a tractor injury four years 
earlier were untrue and that he never made them.  He added 
that he did incur an injury before service but that the 
injury was minor in nature as substantiated by the fact the 
he participated in many high school sports and was a good 
athlete.  He testified that during basic training in hand-to-
hand combat he was body slammed to the ground and injured his 
lower back.  This incident, he claims, was the onset his 
chronic back problem.  At his hearing, the veteran submitted 
medical statements from J. W. C., M.D., D. G. H., M.D., and a 
VA physician, J. F. B., M.D., who indicate that it is 
possible that a body slam injury sustained in basic training 
in 1967 could have caused his current back disorder.  

In a May 1995 Hearing Officer decision, the recent medical 
statements were considered new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a low back disorder.  However, the hearing 
officer considered such statements pure conjecture in the 
absence of any definitive findings of the incurrence of a low 
back disorder during service, adding that they were made 
about 27 years after the fact and contained very little 
probative value.  Although the veteran denied having low back 
pain before enlistment, his service medical records reveal 
that he did complain of having a history of low back pain for 
four years before service.  As a result, the hearing officer 
denied entitlement to service connection either on a direct 
basis or based on aggravation.

At a December 1995 VA spine examination, the veteran 
reiterated that his back problems stemmed from a body slam he 
received during basic training; that he was seen and treated 
with light duty; and that his symptoms slowly resolved 
somewhat but had persisted ever since then.  He complained of 
pain in the neck, upper back and low back with pain extending 
down the right buttock and leg.  On examination, the low back 
revealed diffuse tenderness over the spinous processes and 
paraspinal tenderness but no spasm, step off or deformity was 
noted.  There was no greater trochanteric, mild bilateral S1 
joint and sciatic notch tenderness.  Straight-leg raising was 
equivocal bilaterally at 40 degrees.  There was 5-/5 strength 
for right extensor hallucis longus and ankle dorsiflexion as 
well as quadriceps but the veteran's compliance was 
questioned; otherwise there was 5/5 motor strength globally 
in the lower extremities.  There was decreased subjective 
light touch to sensation in the L5 distribution on the right 
lower extremity but otherwise light touch sensation was 
intact in the lower extremities.  Lumbosacral range of motion 
revealed only 10 degrees of flexion, at which point the 
veteran stated that it hurt too much to go further and 5 
degrees of extension.  He could right and left lateral bend 
only to 10 degrees.  Waddell signs were equivocal.  AP and 
lateral views of the lumbosacral spine revealed degenerative 
disc disease at L4-L5 and L5-S1 with posterior facet 
sclerosis at L4-L5, which were confirmed by a private May 
1995 MRI of the lumbosacral spine brought by the veteran.  
The assessment included multi-level cervical, thoracic and 
lumbar degenerative disc disease and lumbar facet arthropathy 
with MRI evidence of an L4-L5 herniated nucleus pulposus and 
possible free fragment.  The examiner added that, if what the 
veteran said about the hand-to-hand combat incident in 
service was true, then his current symptomatology could be 
related to that incident.  However, in reviewing the claims 
file, there did not appear to be significant documentation 
noting a right lower extremity pain but rather it seemed as 
though the veteran fell off a ladder in 1989 and that this 
was the first time it was noted that a herniated nucleus 
pulpous was suspected.  Thus, if the documentation represents 
the true history, the training incident probably did not 
relate to his current back problems.

Based upon that examination report, a February 1996 RO 
decision denied service connection for a back disorder since 
such condition was neither occurred in nor was aggravated by 
service.

In a July 1996 decision, the Board reopened the veteran's 
claim for service connection for a back disorder based on the 
February 1995 VA physician statement that the veteran's 
chronic pain syndrome is possibly related to a body slam 
injury sustained in basic training and the May 1995 statement 
by Dr. D. G. H. that it was entirely plausible that a full 
force body slam during hand-to-hand combat training could 
cause injuries such as the veteran was found to have in 1995.  
The Board remanded the case for further development to 
include treatment records for a back problem and a VA 
examination to determine the nature and etiology of any back 
disorder.

In a September 1996 buddy statement, B. H. K., indicated that 
he had known the veteran for more than 40 years, that the 
veteran had been very athletic before service; and that after 
his discharge, the veteran had suffered from low back pain 
and had been refused reemployment for this reason in the 
early 1970s.  

An August 1996 statement from N. A. B, D.C., and treatment 
reports received from Budish Chiropractic indicate that the 
veteran was treated on an intermittent basis for low back, 
mid-thoracic and cervical complaints during the 12-year 
period from March 1984 through August 1996.  An April 1984 
record shows treatment for low back pain due to lifting a 
picnic table.  An August 1987 record shows acute back pain 
for one week.  A March 1988 record reveals that the veteran's 
back had been out for two days.  A November 1990 record 
indicates that a September 1989 MRI showed a central 
herniated disc at L4-L5 and that the veteran had a volleyball 
accident in June 1990, requiring meniscus and ACL repairs, 
and rolled a truck in September 1990.  An August 1996 record 
shows treatment for lumbosacral strain.  She opined that it 
is possible that his back injury originated from the trauma 
sustained in September 1967 while in the Marine Corps.

VA outpatient and inpatient records from November 1994 to 
October 1996 show that at a January 1995 consultation, the 
veteran complained of chronic low back pain that he believed 
stemmed from and 1967 body slam during basic training and 
reported a re-injury with similar symptoms in 1989.  After an 
examination, the assessment was low back pain secondary to 
old lumbar disc disease with probable disc herniations in the 
past.  He has received treatment for chronic low back pain on 
an outpatient basis since that time.

Treatment records received from Allied Health of Wisconsin, 
S.C. covering the period from March 1989 to November 1996 
show that the veteran slipped, while working, on a ladder and 
complained of low back pain and that, after several months of 
treatment, a September 1989 CT of lumbar spine revealed a 
herniated nucleus pulposus at the L4-L5 level centrally and 
to the right side and noted that the lumbar spine was free of 
degenerative change.  An MRI performed later in 1989 showed a 
central disc herniation at L4-L5 slightly towards the right 
side and an impression of old and new disc herniation at L4-
L5.  These records included a copy of a December 1988 X-ray 
of the lumbar spine performed at Wild Rose Hospital, which 
showed an essentially negative lumbar spine, and a copy of a 
September 1990 discharge report from Riverside Medical 
Center, which indicated that the veteran had rolled his 
truck, that he had a prior history of right shoulder injuries 
and that he was assessed with a contusion to the shoulder.  A 
January 1990 record indicates that the veteran fell on his 
buttock while hiking, aggravating his low back condition.  A 
January 1994 record shows complaints of low back soreness 
following an awkward position maintained by the veteran when 
fixing a washer.  An October 1994 record shows that low back 
pain started due to a lot of bending.  A March 1995 record 
indicates that the veteran complained of low back pain from 
lifting a 20-foot pipe off his truck and carrying it down 2 
1/2 stairs.  In 1996, the veteran was treated for lumbosacral 
strain/sprain with associated subluxation.  A September 1996 
statement from T. R. B., D.C., of Allied Health, indicates 
that he had treated the veteran primarily for a low back 
condition involving a herniated disc at L4-L5 and moderate 
degenerative changes in the lumbar region.  In reviewing his 
history, Dr. T. R. B. opined that the veteran's 
symptomatology extended back to active duty, when he 
sustained a traumatic injury to the low back, and that it is 
highly plausible that this incident is the origin of his back 
disorder. 

A January 1997 VA spine examination report indicated that the 
veteran's symptomatology was essentially unchanged from that 
noted in the December 1995 VA examination.  Spinal alignment 
was normal.  Motor strength was 5/5 throughout both lower 
extremities and straight-leg raising was interpreted as 
negative as it elicited no radicular pain.  There was 
subjectively decreased sensation to light touch in the L5 
distribution on the right.  The veteran was able to heel and 
toe walk without difficulty.  Flexion was to 50 degrees, 
extension was to 0 degrees, and side-to-side bending and 
rotation was only to 5-10 degrees, though the veteran's 
effort and cooperation were questioned and his facial 
grimacing was certainly exaggerated during the range of 
motion exercises.  He was able to sit with his hips flexed to 
90 degrees and, therefore, should be able to forward flex 
further than he was able to do standing.  Lumbar spine X-rays 
show very minimal degenerative disc disease at L4-L5 and L5-
S1 with facet sclerosis posteriorly at L4-L5.  The diagnosis 
was degenerative disc disease L4-L5 and L5-S with some mild 
residual neurological symptoms in the L5 distribution on the 
right consistent with an L4-L5 herniated nucleus pulposus.  
The examiner stated that the pre-service diagnosis of 
unstable lumbosacral spine was certainly incorrect, but added 
the veteran obviously did have some back pain before service.  
The examiner did not believe that the veteran's pre-service 
lumbosacral spine was permanently aggravated during service.  
The examiner also did not believe that the veteran's current 
back disorder is due to the service-related back 
symptomatology; therefore, it is not as likely as not that 
his current back disorder was due to his service-related back 
symptomatology.  The examiner opined that the veteran's 
current back problems are related to his 1989 injury and not 
to a progression of a service-connected back disorder.  He 
added, that the veteran's problems clearly began in 1989 and 
were not an indolent progression of any service-related 
injury that may have occurred.

In early October 1997, the veteran submitted additional 
treatment records from Medical Associates dated from 
September 1969 to November 1975.  A December 1989 record 
shows that the veteran reported that he was discharge with a 
diagnosis of spondylolisthesis.  He indicated that full range 
of motion was fair (never within normal).  On examination, 
straight-leg raising was to 90 degrees bilaterally.  A 
November 1972 lumbar spine X-ray was essentially negative, 
revealing a much narrower interspace at L5-S1, but noted that 
there was no sclerosis or spur formation about this area.  
When compared with a prior December 1969 study, there was no 
progressive narrowing of the L5-S1 interspace noted.  Spina 
bifida occulta was noted at S1.  A June 1974 lumbar spine X-
ray showed that the L5-S1 narrowing had been present and had 
not changed since 1969.  Osteophyte formation projected from 
the inferior margin of each sacroiliac joint, which were not 
narrowed, noting that this was not present in 1969 and was 
barely identifiable on the 1972 X-ray.  In a November 1975 
lumbar spine X-ray, there was no spondylitis or 
spondylolisthesis noted.  Medical diagnoses during this 
period were primarily for lumbosacral strain.

An October 1997 BVA decision denied service connection for a 
back disorder to include aggravation of a pre-existing 
condition.  In a March 2000 single-judge opinion and Order, 
the Court vacated that decision and remanded the case to the 
Board for action consistent with its opinion.

A November 2000 VHA medical advisor opined that the veteran's 
first true disc/sciatic symptoms began in 1971, when he had 
finger and toe numbness and low back pain and pain radiating 
down his leg.  He noted that the veteran had at least two 
injuries before enlistment.  He fell from a ladder when he 
was a child and had leg numbness for two days and that he 
fell off a tractor four years before service and at times 
indicated that his hip hurt and at others that he had 
frequent low back pain.  By the veteran's own admission he 
was active in sports until he entered service and no disc 
disease/sciatica was evident at the time.  An X-ray report 
revealed spina bifida occulta at L5-S1, which has been known 
to cause low back pain and sciatica in later adult life and 
to lead to disc disease at the adjacent level due to 
mechanical instability.  The advisor added that pre-existing 
disease could have caused back pain and sciatica without any 
service related injury.  However, the prolapsed/
herniated discs were at L3-L4 and L4-L5; the latter may be 
related to the spina bifida but the upper was probably not.  
The advisor did not believe that the veteran sustained more 
than temporary aggravation of his low back pain while in 
service, as he did not have disc symptoms until 1971.  The X-
rays showed sclerosis at S1, which would have been due to 
slight instability at the site of the spina bifida due to 
congenital weakness at this site.  Atrophy of the left thigh 
could be due to nerve root tethering at the spina bifida 
site.  Moreover, the 1971 hospital evaluation showed few 
pathological findings as the veteran could walk without a 
limp, touch his toes and straight-leg raise, and had no 
muscle spasm or neurological findings.  The VHA advisor 
concluded that the veteran had a transient aggravation of 
back pain while in service for which he was treated.  
However, he also had both prior and subsequent trauma, 
including a MVA where his truck rolled over, and a congenital 
malformation at the base of the spine that could more likely 
cause his prolapsed/herniated discs.

Analysis

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection has been properly developed as extensive private 
and VA treatment records and VA examination reports have been 
associated with the file.  The Board notes that the November 
2000 VHA medical opinion and the VA examination and X-ray 
reports associated with the claims file have failed to 
suggest a nexus between a current low back disorder and any 
remote incident of service.  Under these circumstances, the 
Board finds that VCAA does not mandate another examination.  
The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment records which might be 
relevant to the veteran's claim, and the veteran has not 
identified any additional treatment records which have not 
been obtained.  Accordingly, no further assistance to the 
veteran in acquiring medical evidence is required by the new 
statute.  

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in November 1993 and subsequent supplement 
statements of the case.  The RO notified the veteran that 
there must be evidence of a current disability, evidence of 
disease or injury during service or within one year after 
discharge, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  Service connection connotes 
many factors but basically it means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  

I.  Soundness

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation of discovery during service of such residual 
conditions including congenital malformations, with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they pre-existed 
service.  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).

In light of the foregoing medical evidence of record, this 
appeal essentially involves three questions.  Initially, it 
must be determined whether the veteran's back disorder noted 
in service preexisted service.  As will be explained below, 
the Board finds that there is clear and unmistakable evidence 
that demonstrates that the veteran's back disorder identified 
in service existed before acceptance and enrollment in 
service.  Next, it must be determined whether the veteran's 
preexisting back disorder was aggravated beyond the natural 
progress of the disease.  Finally, it must be determined 
whether the veteran's current back disorder, now including 
disc pathology and degenerative changes, was incurred in 
service.

Significant to this appeal is the fact that the veteran was 
discharged from service due to complaints of back pain, which 
an October 1967 Medical Board Proceeding attributed to 
unstable lumbosacral spine, which had existed prior to 
service, and was not aggravated by active service.  The Board 
has reviewed that report, which essentially states the 
foregoing and contains a discussion of supporting findings or 
details that led to such a conclusion.

In Miller v West, 11 Vet. App. 345 (1998), the Court 
disagreed with the Board's reliance on a medical board report 
and a clinical record to rebut the presumption of soundness 
regarding a claim for service connection for a psychiatric 
disorder.  The records relied upon by the Board were both 
created around the time of the veteran's service separation 
and had both concluded that the appellant's psychiatric 
disorder had existed prior to service.  The Court found that 
such records were not supported by any contemporaneous 
clinical evidence or recorded history in the record, and held 
that "[a] bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness."  Miller, 11 
Vet. App. at 348.

Recently the United States Court of Appeals for the Federal 
Circuit clarified the impact of Miller in Harris v. West, 203 
F.3d 1347 (Fed. Cir. 2000), and noted that "[w]hile 
contemporaneous clinical evidence or recorded history may 
often be necessary to satisfy the heavy burden of rebutting 
the statutory presumption of soundness, we conclude that 
there is no absolute rule in the statute, the regulation, or 
the case law requiring such evidence before the presumption 
can be rebutted."  Furthermore, the Harris Court indicated 
that a later medical opinion may be sufficient evidence to 
rebut the statutory presumption of soundness.

The Board also notes that the CAVC addressed the Miller case 
in Gahman v. West, 12 Vet. App. 406 (1999).  In that case, 
the Court indicated that a Board of Medical Survey conducted 
by the Department of the Navy, which determined that the 
veteran was unfit for Naval Service by reason of a physical 
disability, constituted clear and unmistakable evidence to 
rebut the presumption of soundness.  The Court noted that a 
Board of Medical Survey was governed by statutes and 
regulations to ensure a fair and impartial hearing.  The 
Court further stated that a Board of Medical Survey was "not 
merely a collection of three doctors, rather, it is an entity 
... charged with adjudicating an issue and rendering a 
factual determination as to the cause and extent of a service 
member's disability."  Gahman, 12 Vet. App. at 411.

Gahman concerned service in the Department of the Navy, which 
equally applies to the present appeal since the veteran 
served in the Marines.  The Board observes that the statutes 
cited by the Gahman Court regarding the authority for Medical 
Board Proceedings came from Title 10, United States Code, 
which pertain to the Armed Forces in general, not to any 
specific branch of service. 

Turning to the present case, the Board notes that as the 
veteran's service entrance examination report is negative for 
any evidence of a back disorder, the presumption of soundness 
applies to any acquired low back disorder, unless clear and 
unmistakable evidence demonstrates that the condition disease 
existed before acceptance and enrollment.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  It does not apply, however, to 
spina bifida occulta or spondylolysis as these are congenital 
or developmental disorders for which the assignment of 
service connection is precluded by law and regulation.

As to the evidence of record, the October 1967 Medical Board 
concluded that the veteran had an unstable lumbosacral spine, 
which had existed prior to service, and was not aggravated by 
active service.  The Medical Board Proceeding report does 
reference clinical findings and gives detail in support of 
its conclusion.  That report notes that, according to the 
veteran's own statement, accepted by the Medical Board, he 
had injured his back falling from a tractor four years 
earlier and had had frequent episodes of low back pain since 
then.  (The veteran, although a layman, was certainly 
competent to affirm that he had back pain since the fall from 
the tractor.)  The veteran stated that he reported this 
condition to the recruiter but did not mark it on the SF-89 
nor mention it during initial screening.  While on active 
duty, the veteran reported to sick call complaining of low 
back pain and was treated on the ward with bed rest on two 
separate occasions.  On physical examination, the veteran had 
tenderness in the left lower back and positive straight-leg 
raising bilaterally.  There was a slight decrease in deep 
tendon reflexes from the left patellar reflex and an X-ray 
revealed slight scoliosis of the superior border of the first 
sacral vertebra consistent with stress.  The Medical Board 
concluded that the veteran did not meet the minimum standards 
for enlistment based on a diagnosis of unstable lumbosacral 
spine, EPTE, that he had no unfitting physical disability 
that was incurred or aggravated by active service, and that 
the veteran should be separated from service.  Thus, 
according to pertinent case holding, the Medical Board 
Proceeding report, together with other affirmations by the 
veteran of problems prior to service, does constitute clear 
and unmistakable evidence to rebut the presumption of 
soundness. See also Gahman, 12 Vet. App. at 411.  The Board 
finds that the results of the 1967 Medical Board Proceeding, 
combined with findings made in the September 1968 VA 
examination, the July 1971 private hospital reports and the 
November 2000 VHA medical opinion, constitute clear and 
unmistakable evidence that the veteran had a low back 
disorder, variously diagnosed, prior to entry into service.  

Keep in mind, however, there was no medical evidence that low 
back disorders the veteran had prior to service or during 
service included lumbosacral disc disease or degenerative 
disease, although L4-5 disc space abnormality was noted on X-
-ray in September 1967.  However, the service physician 
clearly associated this narrowing with "the lower extremity 
differential" and the EPTE condition and not as an 
abnormality that just arose in service.  The Board also notes 
that a short right leg was found during private 
hospitalization in 1971, and no one raises the point 
seriously that the shortness of the leg noted in service as 
"lower extremity differential" is not the same as found in 
1971.  And no physician has so much as hinted that it began 
in service.  

The September 1968 VA examiner noted there was a 1-inch 
atrophy of the left thigh and that X-rays revealed spina 
bifida occulta at S1 and the vertebral bodies, interspace and 
pedicles appeared normal and the pars interarticularis were 
intact at L5-S1.  Based on this, no orthopedic condition was 
found.  The November 2000 VHA advisor opined that atrophy of 
the left thigh could be due to nerve root tethering at the 
spina bifida site.

The July 1971 private hospital reports included a 
neurological examination, which found no indication of 
neuropathy or disc herniation or the like.  However, lumbar 
spine and standing pelvis X-rays revealed the presence of 
spina bifida occulta at S1, spondylolysis at L5-S1 with early 
disc space thinning, and right leg shortness.  The discharge 
diagnoses included spina bifida occulta at S1 and lumbar 
spondylolysis.  Although records received from Medical 
Associates in October 1997 show a reported diagnosis of 
spondylolisthesis in December 1969, a November 1975 Medical 
Associates X-ray of the lumbar spine noted no spondylitis or 
spondylolisthesis. 

The November 2000 VHA medical opinion, which was performed by 
a advisor for the specific purpose of addressing the 
questions at hand, concluded that the veteran had a transient 
aggravation of back pain while in service for which he was 
treated and that he also had both prior and subsequent trauma 
and a congenital malformation at the base of the spine that 
could more likely cause his prolapsed/herniated discs.  He 
further opined that spina bifida occulta has been known to 
cause low back pain and sciatica in later adult life and to 
lead to disc disease at the adjacent level due to mechanical 
instability.  The advisor added that the pre-existing disease 
could have caused back pain and sciatica without any service-
related injury.

For purposes of clarity, the Board notes that spondylolysis 
is defined as a "dissolution of a vertebra; a condition 
marked by platyspondylosis, aplasia of the vertebral arch, 
and separation of the pars interarticulars."  Smith (Brady) 
v. Derwinski, 1 Vet. App. 235, 236 (1991), citing, Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
"Platyspondylosis is a 'congenital [present at birth] 
flattening of the vertebral bodies,' ... and "aplasia is a 
'lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue.'"  Smith, 1 Vet. 
App. at 236, citing Dorland's at 111, 1308.  
Spondylolisthesis is "forward displacement of one vertebra 
over another, usually of the fifth lumbar over the body of 
the sacrum, or of the fourth lumbar over the fifth, usually 
due to a developmental defect in the pars interarticularis."  
Smith, 1 Vet. App. at 236, citing Dorland's at 1567.

It follows that spondylolysis and spina bifida are congenital 
conditions and, therefore, not a basis for compensation under 
the law.  See 38 C.F.R. § 3.303(c)  

There was no confirmed finding in September 1968 of an 
orthopedic (non-congenital) disorder.  The VHA advisor 
reached his conclusion based on a careful review of the 
veteran's medical history, both as reported by the veteran 
and as reflected in his claims file.  He pointed to specific 
clinical findings in support of his conclusions, and provided 
an adequate discussion setting forth the reasons for his 
conclusions.  The Board finds that the VHA medical opinion 
report alone, or in conjunction with the other evidence of 
record proximate to the veteran's discharge, satisfies the 
definition of clear and unmistakable evidence to rebut the 
presumption of soundness, as discussed in both Miller and 
Harris.  See Harris, supra; Miller, supra; see also 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, the Board 
finds that this opinion is strengthened by the October 1967 
Medical Board report.  Not only was that report prepared 
during the time period pertinent to this appeal, but that 
report was signed by three medical professionals.  As noted 
in the Gahman Court, such proceedings are governed by rules 
and regulations pertaining to the Armed Forces, and are not 
merely unsupported conclusive findings.

As the Board finds that the presumption of soundness has been 
rebutted, the next question is whether the veteran's 
preexisting back disorder was aggravated by active military 
service.  See 38 C.F.R. § 3.306(a).

II.  Aggravation 

The November 2000 VHA medical opinion addresses the issue of 
aggravation. According to the advisor, the veteran "had 
transient aggravation of back pain while in service for which 
he was treated in service."  In light of the foregoing 
statement, the Board finds that the presumption of 
aggravation applies, and the outcome of this appeal rests on 
whether there is clear and unmistakable evidence to rebut the 
presumption of aggravation.  See 38 C.F.R. § 3.306(b).  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (presumption of 
aggravation applies only when pre-service disability 
increases in severity during service).

As to the question of aggravation, the Board notes at the 
outset that the Court has held that temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board finds that the medical evidence contemporaneous 
with service clearly holds no aggravation or permanent 
increase in pathology of any preservice low back disorder 
during service.  There is no contemporaneously recorded 
evidence that the veteran sustained trauma to his back during 
service.  The Board is cognizant of the statements in recent 
years from the veteran and W. T. S. that during basic 
training in hand-to-hand combat, the veteran was body slammed 
to the ground and injured his lower back but, in January 1973 
hearing testimony, the veteran indicated that the intense 
physical training brought on his low back pain but could not 
recall any particular incident of trauma to the back while on 
active duty.  Nevertheless, the Board will not deny that he 
experienced at least to some extent rigors of basic training.  
Considering such increased physical activity, the Board finds 
that the November 2000 VHA advisor opinion that it was not 
likely that the veteran's low back disorder was permanently 
made worse during service, when coupled with the in-service 
contemporaneous Medical Board finding that the veteran had a 
pre-existing back disability that was not aggravated during 
service and the September 1968 VA examiner's finding of no 
orthopedic back disorder, constitutes persuasive evidence 
that aggravation or increase in the basic underlying low back 
pathology did not occur during service.  

The Board is cognizant of several post-service private and 
one VA February 1995 medical statements that indicate that a 
body slam injury sustained in basic training could have cause 
the veteran's current back disorder, which were received in 
1995 and 1996 in support of the veteran's application to 
reopen his claim.  The Board has already addressed the recent 
assertion of the veteran that he experienced a body slam 
during basic training.  However, the Board emphasizes that 
these statements lack credibility because the veteran not 
only never mentioned such an experience earlier, he in fact 
denied any significant injury to his back when questioned 
during or shortly after service.  The most he had asserted 
earlier was with reference to the rigors of basic training.  
However, the fact that the veteran's low back condition was 
symptomatic during service is not in dispute.  The question 
here is whether the underlying condition, that is the 
underlying pathology as contrasted to symptoms, worsened 
during service.  Hunt, supra.  It is clear that the 
conclusion reached by the September 1968 VA examiner that the 
veteran had no orthopedic disorder were based on a thorough 
review of the veteran's history, medical evidence in the 
claims file, and an examination of the veteran.  Similarly, 
the conclusion of the November 2000 VHA advisor that any 
aggravation of the veteran's pre-existing disorder was 
temporary in nature was based on a thorough review of the 
veteran's history and medical evidence in the claims file, 
which included the September 1968 VA examination and the July 
1971 private hospital reports.  The latter of which showed 
that the veteran was admitted to the hospital with back pain 
and few pathological findings and that on examination, the 
veteran could walk without a limp, touch his toes and 
straight-leg raise and that he had no neurologic findings.

III.  Lumbosacral Disc and Degenerative Disease

The Board now will address what is the most crucial part of 
the veteran's case.  Generally speaking, VA law and 
regulations covering service connection require a current 
disability, and it is the current disability that is granted 
service connection.  Notwithstanding the various diagnoses 
attributed to the veteran's low back condition during the 
time he was in service, the only low back disorder that is 
currently identified, other than perhaps the congenital or 
developmental disorders, is  lumbosacral disc and 
degenerative disease.  It is as though the other conditions 
such as strain or unstable low back disorder has been lost 
under the superimposed disc pathology.  Therefore, the 
question is whether the disc pathology was present in service 
or the result of injury that occurred in service.  

The veteran has been diagnosed with degenerative disc disease 
and degenerative disease of the lumbosacral spine, satisfying 
the first element of a claim for service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995)..

There are several medical statements from private physicians 
and one from a VA physician, J. F. B., dated in 1995 and 1996 
that indicate a possible relationship between the veteran's 
low back disorder and an alleged body slam during basic 
training.  J. F. B. stated that the veteran's chronic pain 
syndrome is possibly related to a body slam injury sustained 
in basic training and Dr. D. G. H., an osteopath,
opined, in a May 1995 statement, that it is entirely 
plausible that a full force body slam during hand-to-hand 
marine combat training could cause the veteran's herniated 
nucleus pulposus and spinal stenosis with radicular pain at 
L4-L5.  An orthopedic surgeon, J. W. C., in a February 1995 
statement, indicated that a full force body slam during hand-
to-hand combat training can do almost anything including 
aggravation of spina bifida and/or spondylolysis or can cause 
a herniated disc, but added that a herniated disc can occur 
from many things including starting a heavy cough.  In a 
September 1996 statement, E. F. B, a chiropractor who had 
treated the veteran since June 1989, indicated that after 
reviewing the veteran's history, his back symptomatology 
extended to his active duty period, in which he sustained a 
traumatic injury to the low back in September 1967, and 
opined that it is highly plausible this traumatic incident is 
the origin of the veteran's back disorder.  Another 
chiropractor, N. A. B, in an August 1996 statement, stated 
that she had been treating the veteran on an intermittent 
basis since March 1984 and opined that it is possible that 
his back injury originated from the trauma sustained in 
September 1967 while on active duty and attached copies of 
her treatment records.  

The Board has rejected as having no credibility the recently 
surfacing evidence that the veteran was subjected to a body 
slam during basic training injuring his low back.  The 
orthopedic surgeon's February 1995 opinion is general and 
speculative in nature and not based on an examination of the 
veteran.  Medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Whereas the February and 
May 1995 opinions of J. F. B. and D. G. H. appear to be 
conclusory in nature and were not accompanied by medical 
history, physical examination findings, additional medical 
comment, or any indication that the claims file had been 
reviewed.  Similarly, the 1996 opinions from the veteran's 
treating chiropractors appear to be based on history reported 
by the veteran without citation to special clinical or 
laboratory findings and were not based on a review of the 
veteran's service medical records or claims file.  Thus, 
these opinions seem more in response to the veteran's 
assertions than actual evidence in the record.  While 
physicians can render an opinion based upon their examination 
of the veteran, without a thorough review of the record, 
their opinions regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Hence, the Board finds 
that the above opinions relating a body slam during basic 
training to the veteran's current low back disorder to be 
unpersuasive.

The Board finds that the opinions of the September 1968, 
December 1995 and January 1997 VA examiners and the November 
2000 VHA advisor are of far more probative weight when 
compared to the above medical opinions.  These VA physicians 
reviewed the claims file, to include the service medical 
records and all, but the VHA advisor, obtained a medical 
history, performed thorough physical examinations and had 
radiological studies done for the specific purpose of 
determining whether the veteran had a back disorder related 
to service.  In 1968, no orthopedic condition was found.  The 
VA examiners concluded that there was no documentation 
related to an injury sustained during basic training and 
opined that the veteran's current back problems are related 
to his 1989 injury and a herniated disc pulposus shown in CT 
and MRI studies done in late 1989 not to a training incident.  
Although the VHA advisor indicates that the current veteran's 
back symptomatology can be traced back to 1971, all VA 
physicians agree that there was no continuity of symptoms to 
warrant entitlement to service connection for a low back 
disorder on a direct basis, particularly in light of the 
September 1968 VA findings of no orthopedic back disorder.

The VHA examiner opined against Private treatment records and 
VA examination reports appear to contain a mere recitation of 
the veteran's self-reported lay history, which does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1996).  Further, the first 
treatment of record for low back pain appears to be in 
December 1969 and the first indication of degenerative disc 
disease symptoms in 1971.  Moreover, an 1989 MRI shows 
degenerative disease affecting the lumbosacral spine and does 
not link it to any in-service trauma.

Again, the Board wishes to emphasize that it finds the 
current contentions that the veteran's his low back disorder 
stems from a body slam received in basic training lacks 
credibility.  In this regard, the Board observes that during 
and immediately after service the veteran readily conceded 
that he had sustained an injury to his back proximately four 
years before enlistment, which resulted in recurrent low back 
pain.  Now he denies ever having had a pre-service back 
injury related to a tractor accident.  The purported body 
slam during basic training theory is of recent vintage, being 
raised in December 1992, some 25 years after discharge.  
There are no clinical history or findings in the veteran's 
service medical records or immediately after service to 
support this theory, which is inconsistent with the other 
theories previously raised by the claimant, e.g., lifting a 
foot locker in September 1968 and marching and doing squat 
thrusts in March 1975.  If such a body slam occurred during 
service and caused a herniated disc, as the VHA advisor 
noted, it is usually symptomatic at the time of injury or 
shortly thereafter.  But no such history or symptoms were 
recorded at the time of the alleged event.  Even though a 
comrade statement was provided, the Board finds it is 
unpersuasive in light of the lack of medical documentation at 
the time and the veteran's January 1973 testimony that there 
was no particular traumatic incident he could point to that 
was responsible for his back condition.

The statements of the veteran and his comrade as to their 
belief that the veteran's current low back disorder was 
related to an in-service injury are not competent evidence 
with regard to the nexus issue.  See Grottveit v. Brown. 5 
Vet. App. 91,92-93 (1993).  There is no evidence that they 
have the requisite medical expertise to enter a medical 
judgment as to the etiology of his current low back disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not competent to offer medical opinions).  
It is the Board's responsibility to assess the credibility 
and weight given to evidence. See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); citing Woods v. Derwinski, 1 Vet. App. 190, 
192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
for service connection for a low back disorder that would 
give rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107 (b) are not applicable, and 
the appeal as to this issue is denied.


ORDER

Service connection for a low back disability, to include 
lumbosacral disc and degenerative disease, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

